Exhibit 10.2

AMENDMENT NO. 1

TO

MANAGEMENT SERVICES AGREEMENT

 

                THIS AMENDMENT NO. 1 TO MANAGEMENT SERVICES AGREEMENT (this
“Amendment”) is made and entered into effective as of January 30, 2008 by and
between Virtual Radiologic Corporation, a Delaware corporation (“VRC”) and
Virtual Radiologic Professionals of California, P.A., a Delaware professional
corporation (the “Practice”).  VRC and the Practice are referred to herein each
individually as a “party,” and together the “parties.”

 

                WHEREAS, VRC and the Practice entered into that certain
Management  Services Agreement effective January 1, 2006 (the “Agreement”);

 

                WHEREAS, pursuant to the Agreement, VRC provides systems
infrastructure and management and administrative services to the Practice in
order to permit the Practice to devote their full effort to the performance of
professional radiology services on behalf of physician groups and other
customers of the Practice;

 

                WHEREAS, in consideration for VRC’s provision of systems
infrastructure and management and administrative services the Practice agreed to
pay VRC a management and license fee equal to a pre-defined amount per
transaction (the “License Fee”) ;

 

                WHEREAS, the License Fee was calculated on a good faith and arms
length basis;

 

                WHEREAS, the Parties believe that changing the methodology for
calculating the License Fee to a percentage of charges billed by the Practice
will create a fair market value License Fee that is more accurate, predictable,
and stable than the current License Fee.

 

                NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the Parties have
agreed and do hereby agree as follows:

 

                1.             Amendment to License Fee.

 

                                A.            Effective as of January 1, 2008
the second paragraph of Article 7 is hereby replaced in its entirety with the
following:

 

                                The Practice shall pay to VRC a Management and
License Fee (“License Fee”) equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] % of total charges that the Practice bills to physician
groups and other

 

--------------------------------------------------------------------------------


 

customers. The License Fee may be adjusted annually upon mutual agreement of the
Parties.

 

                                B.            VRC and the Practice each
acknowledge and agree that the amended License Fee has been established and
negotiated at arms length, and is fair, reasonable and consistent with fair
market value, and is being implemented to create a more accurate, predictable,
and stable License Fee.

 

                2.             Miscellaneous.

 

                                A.            Capitalized terms used herein and
not defined shall have the meanings ascribed to them in the Agreement.

 

                                B.            All other provisions of the
Agreement shall remain in full force and effect.

 

                IN WITNESS WHEREOF, the parties have duly executed this
Amendment.

 

 

 

VIRTUAL RADIOLOGIC CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

VIRTUAL RADIOLOGIC

 

 

PROFESSIONALS OF CALIFORNIA, P.A.

 

 

 

 

 

 

 

 

By:

/s/ Sean O. Casey

 

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

 